UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1895


RENEE CEASAR,

                Plaintiff - Appellant,

          v.

MARION COUNTY; MARION COUNTY DETENTION CENTER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:11-cv-03397-MGL)


Submitted:   December 17, 2013            Decided:   December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renee Ceasar, Appellant Pro Se.     Mark W. Buyck, III, WILLCOX
BUYCK & WILLIAMS, PA, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Renee     Ceasar     appeals    the   district    court’s   order

adopting     the   magistrate    judge’s   recommendation     and   granting

summary judgment in favor of the Defendants on her employment

discrimination claims.        We have reviewed the record and find no

reversible    error.     Accordingly,      although   we    grant   leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.      Ceasar v. Marion County, No. 4:11-cv-03397-

MGL (D.S.C. June 18, 2013).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                      2